PER CURIAM.
Upon a conditional guilty plea for consent judgment by respondent this Court appointed a referee to conduct a hearing regarding Rodriguez’ alleged misconduct. Rodriguez acknowledged his violation of article XI, Rules 11.02(2), 11.02(3)(a), 11.-02(4) and Disciplinary Rules 1-102(A)(1), 1-102(A)(4), 1-102(A)(6), 9-102(A) and 9-102(B)(4). The referee recommended that Rodriguez be found guilty in accordance with his conditional plea and that he be given a public reprimand.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Judgment for costs in the amount of $1,048.55 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.